
QuickLinks -- Click here to rapidly navigate through this document



LOGO [g289298.jpg]

Exhibit 10.21


INDALEX ANNUAL MANAGEMENT INCENTIVE PLAN
PLAN DESCRIPTION
PERFORMANCE YEAR—2007


1.     Purpose of the Plan

The purpose of the Management Incentive Plan is to provide incentive
compensation to those eligible Officers, Vice Presidents, and Selected Key
Employees who contribute significantly to the growth and success of the Company;
to attract and retain individuals of outstanding ability; and to align the
interests of those who hold positions of major responsibility in the Company
with the interests of the Company's shareholders.

2.     Definitions

When used in the Plan, the following words and phrases have the following
meanings:

"Base Salary" means the actual base pay earnings paid during the Performance
Year as shown in the payroll records of the Company. For purposes of this Plan,
base salary includes only base pay earnings and overtime pay where applicable.
Not included are any other bonuses, fees/allowances disability payments or other
additional or special remunerations.

"CEO" means the Chief Executive Officer of the Company.

"Company" means Indalex Inc. and Indalex Limited.

"Compensation Committee" means the Chief Executive Officer, Chief Financial
Officer, Chief Human Resource Officer and others as may be appointed by the
Chief Executive Officer of the Company.

"Participant" means any Officer, Vice President or Selected Key Employee of the
Company who is designated by the Compensation Committee to participate in this
Plan, subject to meeting the Plan eligibility standards.

"Performance Criteria" means those financial, operational or individual measures
that are selected each Performance Year and are used to determine awards under
the Plan. Performance criteria may be established for company, plant, individual
or other business unit results.

"Target Opportunity" means the targeted incentive amount for each Participant,
expressed as a percent of base salary.

"Threshold Opportunity"—Minimum performance level at which Payouts begin.

"Maximum Opportunity"—Maximum performance level for Payout.

"Provisional Award"—The potential award to a Participant, determined as provided
by this Plan and subject to the Participant meeting the eligibility standards in
this Plan.

"Performance Year" means the fiscal year of the Company.

"Performance Target" means the level of performance that is judged acceptable by
the Compensation Committee.

3.     Administration of the Plan

The Plan will be administered by the CEO who shall have exclusive authority to
amend, modify, suspend or terminate the Plan at any time with or without notice.

--------------------------------------------------------------------------------



At the beginning of each Performance Year, the Compensation Committee will
determine the Participants, size of awards, Performance Criteria and Performance
Targets, and other plan design and administrative criteria.

At the conclusion of each Performance Year, the Company's Compensation
Department will prepare a schedule indicating actual performance compared to
Target and the Provisional Award levels for each Participant. The Compensation
Committee will review the prepared schedule. Final approval by the CEO and
certification by the Compensation Committee, using audited annual financial
results by the Company's outside auditors, will be obtained before the schedule
is used for directing payment of awards.

All decisions regarding the interpretation, application and administration of
this Plan and eligibility for awards under this Plan shall be made the CEO or
the Compensation Committee in their sole discretion and shall be final and
binding.

4.     Individual Performance Criteria

The Performance Criteria to be used to measure actual performance for
establishing award opportunity in the Plan shall be weighted to provide
incentive recognition based on company objectives. The Compensation Committee
will establish the percentage allocation for each Performance Criteria (the sum
of which shall equal 100%) to be used to measure actual performance. A
Participant's individual allocation of Performance Criteria (the "Incentive
Sheet") will be communicated to each Participant by the Vice President,
Administration at the time they are established. The Incentive Sheet(s) for each
individual will serve as the only official record of participation and criteria
used for determining payouts and payout amounts under the Plan.

5.     Determination of Awards

As soon as practicable after the end of each Performance Year, the Compensation
Committee will determine the actual level of performance for each criterion.
This actual level of performance will be compared to the Target and a deviation
from Target will be computed. This deviation from Target, expressed as a
percent, will determine Provisional Awards, if any, for each individual and for
all Participants combined, referred to as the Payout Pool.

No awards are payable for a Performance Criterion if actual performance falls
below the predetermined threshold level of performance. No additional awards are
payable for a Performance Criterion if actual performance exceeds the
predetermined maximum award level. The achievement of any criteria, including
eligible profits, pertaining to the payment of any award amount will be at the
sole determination and discretion of the Chief Executive Officer.

6.     Revised Award Levels and Performance Criteria

For Participants who are assigned to different position levels during the Plan
Year, the Compensation Committee, at any time, may establish revised award
levels and Performance Criteria for that Participant. An Incentive Sheet will be
prepared and distributed to the Participant by the Vice President,
Administration to document each such position change and shall serve as the only
official document to be used for purposes of determining any payouts under the
Plan. Pro-rata calculations will be made where bonus potential, or assigned
bonus criteria have changed during the course of the performance year.

7.     Form of Payment

All awards under the Plan will be paid in cash, in one lump sum, subject to such
payroll taxes and other deductions, if any, as may be in effect at the time of
payment.

--------------------------------------------------------------------------------



8.     Timing of Payment

All awards will be paid as soon as practicable after the Performance Year, and
in any event not later than March 15 of the following year.

9.     Eligibility

Except as otherwise expressly provided in this section, to be eligible for an
award under this Plan a Participant must be actively employed with the Company
on the actual day that payment(s) under the Plan are made. Any employee whose
employment terminates prior to the day such payment(s) are made shall not be
eligible for an award except as expressly provided in this section. In respect
of any Plan Year, if a Participant is terminated by the Company for whatever
reason, or is under notice of termination, given or received, for whatever
reason, or terminates his or her employment for whatever reason, prior to the
payment of any award applicable to such performance year, he/she shall not be
eligible for an award. In addition, any Participant who commits a gross safety
violation during the performance year as determined at the sole discretion of
the Compensation Committee will not be eligible for an award.

A Participant whose employment terminates due to death, or retirement with the
consent of the Compensation Committee will be paid a pro-rata portion of any
award based on the date of death, or retirement. Such prorated payments will be
made at the time and in the form that all payments are normally made to all
other Participants. Awards and payments made under the Plan are not eligible for
inclusion in redundancy or termination settlement.

10.   New Participants

Awards for new Participants will be prorated from either the date of hire or a
date determined by the Compensation Committee. Participants hired on or after
November 1 in any performance year are not eligible to participate in the Plan
for the performance year in which hired.

11.   Absence from Work

In the event of a Participant being absent from work, for any reason, for more
than three (3) months, paid or unpaid, in any performance year, any award or
payment will be calculated on a pro-rata basis. Participants on leave of absence
at the time any award or payout is made will receive any award or payout due
them upon their return to active status.

12.   Miscellaneous

The Plan is to be self-financing and, therefore, profits will be stated after
deducting the cost of all awards and payouts.

Payouts will be calculated based on the payout potential as of April 1 of the
performance year unless changed subsequently.

No Participant shall have the right to anticipate, alienate, sell, transfer,
assign, pledge or encumber his or her right to receive any award made under the
Plan.

No Participant shall have any lien on any assets of the Company by reason of any
award made under the Plan.

The adoption of the Plan does not imply any commitment to continue the same
plan, or any other plan for incentive compensation for any succeeding year.
Neither the Plan nor any award made under the Plan shall create any employment
contract or relationship between the Company and any Participant or restrict in
any way the Company's right to terminate employment at will.

--------------------------------------------------------------------------------





QuickLinks


INDALEX ANNUAL MANAGEMENT INCENTIVE PLAN PLAN DESCRIPTION PERFORMANCE YEAR—2007
